Name: Commission Regulation (EEC) No 380/78 of 30 January 1978 on the operation of the system of advances in respect of expenditure financed by the Guarantee Section of the EAGGF
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 78 Official Journal of the European Communities No L 56/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 380/78 of 30 January 1978 on the operation of the system of advances in respect of expenditure financed by the Guarantee Section of the EAGGF transmit to it each month an application relating to financial requirements and accompanied, in respect of each disbursing authority and agency, by statements of the cash position, expenditure effected and expenditure estimates for three months ; Whereas the funds made available to Member States must cover the actual cash requirements of at least one month ; Whereas , although aggregate sums are made available to Member States each month, a Member State may experience cash difficulties because expenditure is running at a higher rate than that initially provided for ; whereas provision should consequently be made for the possibility of special advances ; Whereas the following Regulations contain special provisions in respect of the financing of expenditure by intervention agencies on the buying in of products and on subsequent operations : Council Regulation (EEC) No 786/69 of 22 April 1969 on the financing of intervention expenditure in respect of the internal market in oils and fats ( 3 ); Council Regulation (EEC) No 787/69 of 22 April 1969 on the financing of intervention expenditure in respect of the internal market in cereals and rice ( 4 ); Council Regulation (EEC) No 788/69 of 22 April 1969 on the financing of intervention expenditure in respect of the internal market in pigmeat (6 ); Council Regulation (EEC) No 2334/69 of 25 November 1969 on the financing of intervention expenditure in respect of the internal market in sugar (6 ); Council Regulation (EEC) No 2305/70 of 10 November 1970 on the financing of intervention expenditure in respect of the internal market in beef and veal (7 ), Council Regulation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (*), as last amended by Regulation (EEC) No 2788/72 ( 2 ), and in particular Articles 4 and 5 thereof, Whereas Article 4 (2 ) of Regulation (EEC) No 729/70 provides for Member States to have made available to them the funds needed for payments under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ; whereas the best way to operate this financing system is to make Community funds available to each Member State by transfers to its account ; Whereas, having regard in particular to the large number of disbursing authorities and agencies , the best way to administer the Community funds is to make the individual Member States responsible for their distribution among such authorities nnd agencies ; Whereas, in order that it may be known exactly how the Community funds are used, it is indispensable that each disbursing authority and agency should keep accounts devoted exclusively to these funds and to their use ; Whereas , in order to ensure that the Commission can assess financial requirements and monitor the use of the Community funds, the Member States must (3 ) OJ No k 105 , 2 . 5 . 1969, p. 1 . (4 ) OJ No L 105, 2 . 5 . 1969, p. 4 . (*) OJ No L 105, 2 . 5 . 1969 , p . 7 . (6 ) OJ No L 298, 27. 11 . 1969, p . 1 . ( 7 ) OJ No L 249, 17. 11 . 1970, p . 1 t 1 ) OJ No L 94, 28 . 4 . 1970, p . 13 . ( 2 ) OJ No L 285 , 30. 12 . 1972, p . 1 . No L 56/2 Official Journal of the European Communities 27. 2. 78 HAS ADOPTED THIS REGULATION: Article 1 1 . The Commission, after deciding on advances in accordance with Article 5 (2) of Regulation (EEC) No 729/70, shall make available to Member States, within the limit of the budget appropriations, the funds needed for payment by the disbursing authorities and agencies of expenditure financed by the Guarantee Section of the EAGGF. An account shall be opened for this purpose by each Member State within the Treasury or some other financial institution. 2. The name and number of those accounts shall be communicated to the Commission by the Member States. 3 . Each Member State shall ensure that the Community funds are properly managed and shall distribute them among the disbursing authorities and agencies in such a manner as to allow a similar rate of payment for all the expenditure financed by the Guarantee Section of the EAGGF. (EEC) No 2306/70 of 10 November 1970 on the financing of intervention expenditure in respect of the internal market in milk and milk products (*), and Regulation (EEC) No 1697/71 of 26 July 1971 on the financing of intervention expenses in the raw tobacco sector (2 ); whereas the statements of expenditure effected and of estimated expenditure must cover the various categories of costs, it being understood that adjustments will be made on the basis of the accounts which the Member States will transmit at regular intervals ; Whereas Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( 3 ), as amended by Council Regulation (EEC) No 2746/72 of 19 December 1972 (4 ), has provided, with effect from 1 January 1973 , for the compensatory amounts collected or granted in trade between the Member States to be considered, with regard to the common agricultural policy, as forming part of intervention intended to stabilize agricultural markets ; whereas it is therefore necessary to specify the methods of declaration in respect of the said compensatory amounts ; "Whereas advances for expenditure financed partly from the Guarantee Section and partly from the Guidance Section of the EAGGF should be made separately from those for expenditure financed wholly from the Guarantee Section; Whereas it appears necessary to specify the information on expenditure statemehts to be given monthly by the paying departments and agencies ; Whereas, in order to facilitate the application of the provisions in the matter, it is advisable to consolidate them within a single Regulation and to repeal Commission Regulation (EEC) No 2697/70 of 29 December 1970 on the procedure for making Community funds available to Member States under the Guarantee Section of the EAGGF (5), as amended by Regulation (EEC) No 1823/73 (6); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Fund Committee, Article 2 Each disbursing authority and agency shall keep accounts devoted exclusively to the funds made available to it under Article 1 ( 1 ) and to the use made of those funds . Article 3 1 . Not later than the 20th day of each month the Member States shall submit to the Commission, in triplicate, an application concerning the financial requirements of disbursing authorities and agencies . 2. An application within the meaning of paragraph 1 shall be accompanied by supporting statements for each disbursing authority and agency drawn up in accordance with the Annexes to this Regulation and comprising : ( a) a statement of the cash position at the end of the preceding month (Annex I); (b ) a statement of expenditure, broken down according to the items of the budget of the European Communities and according to types of expenditure (Annex II), showing :  the expenditure in the month preceding that in which the application within the meaning . of paragraph 1 is made, H OJ No L 249, 17. 11 . 1970, p. 4 . ( 2 ) OI No L 175, 4 . 8 . 1971 , p. 8 . ( 3 ) OJ No L 106, 12. 5 . 1971 , p. 1 . (4) OJ No L 291 , 28 . 12 . 1972, p . 148 . (5 ) OJ No L 285 , 31 . 12. 1970, p . 63 . ( 6) OJ No L 189, 11 . 7. 1973, p. 1 . 27. 2. 78 Official Journal of the European Communities No L 56/3  the expenditure estimate for the current month and for the two following months . 3 . Member States with more than one paying department or agency shall also enclose with the application referred to in paragraph 1 : (a) a summary of the cash position at the end of the preceding month, together with a statement of the funds available in the account opened pursuant to Article 1 (Annex IV); (b ) a summary of the information transmitted in accordance with Annex II (Annex V). Regulation (EEC) No 2306/70, and Article 1 (b ) of Regulation (EEC) No 1697/71 , must be declared in Annex II and justified in accordance with Annex III for the months January to November and with Annex VI for the month of December. 2. The data given in column (b) of Annex II, to be submitted to the Commission by 20 January, may be adjusted solely within the framework of the annual accounts to be transmitted to the Commission in accordance with Article 5 ( 1 ) (b ) of Regulation (EEC) No 729/70. However, with regard to the expenditure referred to in paragraph 1 hereof, the Member States may transmit to the Commission by 20 February at the latest an adjustment in conformity with Annex VI and concerning the operations of the year just ended. 3 . The differences resulting from the adjustment provided for in the second subparagraph of the preceding paragraph shall be taken into consideration within the framework of Annex I for transmission to the Commission by 20 February. Article 4 1 . On the basis of applications within the meaning of Article 3 ( 1 ), and not later than one month after receipt thereof, the Commission shall decide on additional payments in accordance with the second indent of Article 5 (2) (a) of Regulation (EEC) No 729/70 . Those payments shall be calculated in such a way that they are large enough to cover expenditure to be borne by the authorities and agencies until the end of the quarter referred to in the second indent of Article 3 (2) ( b ). 2 . The additional payments decided under paragraph 1 shall be made by the Commission within three days of its decision . Article 7 1 . The monetary compensatory amounts charged or paid in respect of trade between the Member States must be declared separately at the time of submission of the application referred to in Article 3 . 2 . If collection and payment of the compensatory amounts referred to in paragraph 1 are not carried out by the same agency, the Member States may pay the amounts charged :  into the account opened pursuant to Article 1 ( 1 ) or  into the account of a service or agency within the meaning of Article 4 of Regulation (EEC) No 729/70. Article 5 1 . Where funds made available to a Member State are liable to be exhausted before the date laid down for the next payment, that Member State shall notify the Commission and where necessary apply for a special advance, specifying the grounds therefor. 2 . On the basis of the notification referred to in paragraph 1 , the Commission may decide upon and make a special advance, notification of which shall be made to the Member States when the next advance is decided. The Commission shall notify the Member State concerned by telex of its decision . Article 8 1 . Expenditure chargeable partly to the Guarantee Section and partly to the Guidance Section shall be financed by means of specific advances separate from those referred to in Article 4. 2 . The paying departments and agencies shall draw up, and the Member States shall attach to the applications referred to in Article 3 ( 1 ), statements , similar to those referred to in Article 3 (2), in respect of the expenditure referred to in the first paragraph hereof. Article 6 1 . The expenditure referred to in Article 2 (c) of Regulation (EEC) No 786/69, Article 2 ( a) of Regulation (EEC) No 787/69, Article 2 (b ) of Regulation (EEC) No 788/69, Article 2 (b ) of Regulation (EEC) 2334/69 , the first indent of Article 1 of Regulation (EEC) No 2305/70, Article 3.(1 ) of No L 56/4 Official Journal of the European Communities 27. 2. 78 3 . The provisions of Articles 4 and 5 shall apply to decisions on advances to cover the expenditure referred to in the first paragraph hereof. 3 . Non-executed payment orders and payments which have been debited and then re-credited shall be accounted for by deduction from the expenditure for the month during which the non-execution or cancellation is notified to the paying department or agency. 4. If payments due under the Guarantee Section of the EAGGF are offset by claims, they shall be deemed to have been actually made, within the meaning of the first indent of paragraph 1 (b), in their entirety :  on the date of payment of the amount remaining due to the beneficiary if the claim is less than the expenditure cleared,  on the date of clearance of the expenditure if it is less than or equal to the claim. Article 9 1 . The data entered in column (a) of Annex II must correspond : (a) in the case of the expenditure referred to in Article 6 ( 1 ), to the net debits or credits de ­ clared, as the case may be, in line 7 of Form C of Annex III or line 18 ' credit' of Table Ha of Annex VI ; (b ) in the case of all other types of expenditure :  to payments and receipts actually made during the month in question,  to any adjustment to the data declared for the preceding months of the same accounting period. 2. In the first indent of paragraph 1 (b) 'payments actually made' means :  payments for which the account of the relevant department or agency has been debited, or  payments in respect of which the relevant department or agency has issued and sent a payment order to the beneficiary or a financial institution. Article 10 Regulation (EEC) No 2697/70 is repealed with effect from 1 January 1978 . Article 11 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 1978 . For the Commission Finn GUNDELACH Vice-President 27. 2. 78 Official Journal of the European Communities No L 56/5 ANNEX 1 STATEMENT OF CASH POSITION on MEMBER STATE AUTHORITY OR AGENCY . A. Liquid assets 1 . Liquid assets on . . 2 . Payments received Total A B. Expenditure Expenditure in the month of chargeable to EAGGF (Guarantee Section) Total B C. Balance Available on ( A B Date, stamp and signature of the authority or agency (x) Itemized in column (a) of Annex II. A N N E X 11 No L 56 / 6 A U T H O R IT Y O R A G E N C Y M E M B E R S T A T E n ST A TE M EN T O F EX PE N D IT U R E A N D ES TI M A TE O F FI N A N C IA L R EQ U IR EM EN TS (* ) B ud ge t Ex pe nd itu re of th e ac co un tin g pe rio d Es tim at e of fu tu re ex pe nd itu re Code (*) Ty pe of ex pe nd itu re m on th of fr o m A rt ic le P os t T ot al to (l) (!) (') (4) n (a (b ) c (d ) (e (f) = (c )+ (d )+ (e ) C ar ri ed ov er Official Journal of the European Communities T ot al or su m s to be ca rr ie d ov er D at e, st am p an d si gn at ur e of co m pe te nt au th or ity (') C um ul at iv e ex pe nd itu re fr om 1 Ja nu ar y, or fr om th e da te of ap pl ic at io n of A rti cl es 4 an d 5 of R eg ul at io n (E EC ) N o 72 9/ 70 ,t o th e en d of th e m on th of co lu m n (a ). (2) Es tim at e of ex pe nd itu re in th e m on th im m ed ia te ly af te r th e m on th of co lu m n (a ). (3) Es tim at e of ex pe nd itu re in th e se co nd m on th af te rt he m on th of co lu m n (a ). (4) Es tim at e of ex pe nd itu re in th e th ird m on th af te rt he m on th of co lu m n (a ). (*) Re se rv ed fo r th e de pa rtm en ts of th e C om m is si on . 27 . 2 . 78 27 . 2 . 78 M em be r S ta te P ro du ct A N N E X II I N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S fr om 1 Ja nu ar y to 19 .. F O R M A  C A L C U L A T IO N O F L O SS E S O N SA LE S Official Journal of the European Communities It em N o an d m et ho d of ca lc ul at io n D es cr ip tio n U ni ts P) T ot al s R em ar ks 1 2 3 4 5= = 1 1 + 3 6 = 2 + 4 7= = 6 : 5 To ta ls to ck s as at 1 Ja nu ar y 19 .. V al ue of sto ck s as at 1 Ja nu ar y 19 .. Q ua nt ity bo ug ht in fr om 1 Ja nu ar y to 19 .. C os to fp ur ch as es as ite m 3 To ta lq ua nt ity br ou gh tf or w ar d an d pu rc ha se d To ta lv al ue of qu an tit y br ou gh tf or w ar d an d pu rc ha se d A V E R A G E PR IC E O F PU R C H A SE S to n n e s n .c . to n n e s n .c . to n n e s n .c . n. c. /t o n n e ' 8 9 To ta lq ua nt ity di sp os ed of fro m 1 Ja nu ar y to 19 .. To ta lr ec ei pt s fro m di sp os al s in ite m 8 to n n e s n .c . 10 = = 9: : 8 8 A V E R A G E S E L L IN G P R IC E n .c ./ to n n e 11 = 7  10 Av er ag e lo ss on di sp os al s an d sto ck s ca rri ed fo rw ar d n. c. /t on ne 12 = 11 X 8 LO SS ES O N SA LE S fr om 1 Ja nu ar y to n .c . I (*) Q ua nt iti es to be ex pr es se d in to nn es to th re e de ci m al pl ac es , n. c. = na tio na l cu rr en cy . No L 56 / 7 M em be r St at e P ro du ct N ET LO SS ES O F IN TE R V EN TI O N A G EN CI ES fro m 1 Ja nu ar y to 19 .. FO RM B  CA LC U LA TI O N OF FI N A N CI A L A N D O TH ER CH A RG ES U n it s T ot al s R em ar ks Ite m N o an d m et ho d of ca lc ul at io n D es cr ip tio n « 19 .. 13 14 Qu an tit ies tak en in to sto ck fro m 1J an ua ry to Fi xe d ch arg es pe ru ni tt ak en in to sto ck TO TA L RE CE IP TS FR O M D EP O SI T CH A RG ES to n n e s u. a. /t o n n e n .c . 15 = 13 X 14 X R R 19 .. 16 17 Qu an tit ies wi th dr aw n fro m sto ck fro m 1J an ua ry to Fi xe d ch arg es pe ru ni tw ith dr aw n fro m sto ck TO TA L RE CE IP TS FR O M W IT H D RA W A L CH A RG ES to n n e s u. a. /t o n n e n .c . 18 = 16 X 17 X R R No L 56/ 8 / 8 Official Journal of the European Communities 27 . 2 . 78 19 20 21 = = 22 19 + 20 to n n e s to n n e s to nn es pe rm on th u. a. /t on ne pe r m on th or pe rd ay n .c . 2 Ag gr eg ate tot al sto ck sa sa tf irs to fe ac h mo nth Ag gre ga te tot al sto ck sa sa tl as td ay of mo nth Av era ge to tal sto ck sf or all m on th s M on th ly fix ed sto ra ge ch ar ge pe ru ni t TO TA L R EC EI PT S FR O M ST O R A G E 23 = 21 X 22 X R R (2) FI N A N C IA L C H A R G ES n .c . 24 7 X 21 X 0. 08 12 n .c . 25 2 6 n .c . n .c . 27 28 n .c . 29 = 15 + 18 + 23 + 24 TO TA L O F FI N A N CI A L A N D O TH ER CH A RG ES n .c . (!) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s. (a) Fo rm ilk pr od uc ts an d be ef an d ve al the fo rm ula fo ri tem 23 sh ou ld rea d: 21 X 22 X 36 5 X R R 12 M em be r S ta te P ro du ct N E T LO SS ES O F IN T E R V E N T IO N A G E N C IE S fro m 1 Ja nu ar y to 19 .. FO R M C  C O N SO L ID A T E D A C C O U N T It em N o an d m et ho d of ca lc ul at io n D es cr ip tio n T ot al s (in na tio na lc ur re nc y) R em ar ks 1 = 12 F or m A 2 = 29 F o rm B L os se s on sa le s at 19 .. To ta lo ff in an ci al an d ot he r ch ar ge s as at 19 .. 3 = = 1 1 + 2 T O T A L 4 C re di t ite m s ot he r th an th os e at lin e 9 of Fo rm A 5 = 3  4 Pr ov is io na l ne t lo ss es as at 19 .. 6 Pr ov isi on al ne tl os se s as at en d of pr ec ed in g m on th / 7 = 5  6 N et lo ss es fo r th e m on th of 19 .. 27 . 2 . 78 Official Journal of the European Communities No L 56 / 9 D at e, st am p an d si gn at ur e of ag en cy re sp on si bl e M em be r S ta te P ro du ct N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S fr om 1 Ja nu ar y to 19 .. TA BL E A I  C A LC U LA TI O N O F TH E V A LU E O F TH E Q U A N TI TY O F FR ES H M EA T T R E A T E D No L 56/ 10 / 10 Official Journal of the European Communities 27 . 2 . 78 It em N o an d m et ho d of ca lc ul at io n D es cr ip tio n U ni ts « D at a R em ar ks 1 To ta ls to ck s at 1 Ja nu ar y 19 .. to n n e s 2 V al ue of sto ck s at 1 Ja nu ar y 19 .. n .c . 3 Q ua nt iti es bo ug ht in fro m 1 Ja nu ar y to 19 .. to n n e s 4 Ex pe nd itu re on m ea tb ou gh ti n as in lin e 3 n .c . 5= = 1 1 + 3 Q ua nt iti es ca rri ed fo rw ar d or bo ug ht in to n n e s 6 = 2 + 4 To ta lv alu e of qu an tit ie s ca rri ed fo rw ar d or bo ug ht in n .c . 7= = 6 : 5 A V E R A G E B U Y IN G -I N P R IC E n. c. /t o n n e 8 9 10 = 9 : 8 To ta lq ua nt iti es tre at ed fro m 1 Ja nu ar y to 19 .. V al ue of qu an tit ie s tre at ed (7 X ,8 ) A V ER A G E PR IC E O F Q U A N TI TI ES TR EA TE D to n n e s n .c . n. c. /t o n n e I1) Th e qu an tit ie s to be ex pr es se d in to nn es to th re e de ci m al pl ac es . N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S fr om 1 Ja nu ar y to 19 .. T A B L E A II  C A L C U L A T IO N O F L O SS E S O N SA L E S M em be r S ta te P ro du ct 27 . 2 . 78 Official Journal of the European Communities No L 56/11 / 11 It em N o an d m et ho d of ca lc ul at io n D es cr ip tio n U ni ts « D at a R em ar ks 1 2 3 4 5= = 1 1 + 3 3 6 = 2 + 4 7= = 6 : 5 To ta l sto ck s at 1 Ja nu ar y 19 .. V al ue of sto ck s at 1 Ja nu ar y 19 .. Q ua nt iti es pr od uc ed fro m 1 Ja nu ar y to 19 .. Ex pe nd itu re on pr od uc tio n as in lin e 3 Q ua nt iti es ca rri ed fo rw ar d bo ug ht in or pr od uc ed To ta lv al ue of qu an tit ie s ca rri ed fo rw ar d bo ug ht in or pr od uc ed A V E R A G E B U Y IN G -I N O R P R O D U C T IO N P R IC E to n n e s n .c . to n n e s n .c . to n n e s n .c . n .c ./ to n n e 8 9 10 = 9 :8 To ta l qu an tit ie s di sp os ed of fro m 1 Ja nu ar y to 19 .. Re ve nu e fro m qu an tit ie s di sp os ed of re fe re d to in lin e 8 A V E R A G E S E L L IN G P R IC E to n n e s n .c . n. c. /t o n n e 11 = 7  10 12 = 11 X 8 A ve ra ge lo ss on qu an tit ie s di sp os ed of an d qu an tit ie s ca rr ie d fo rw ar d LO SS ES O N SA LE S fr om 1 Ja nu ar y to 19 .. nc ./ to n n e n .c . (*) Q ua nt iti es to be ex pr es se d in to nn es to th re e de ci m al pl ac es . M em be r St at e P ro du ct N ET LO SS ES O F IN TE R V EN TI O N A G EN CI ES fro m 1J an ua ry to 19 .. TA BL E B 2  CA LC UL AT IO N OF TE CH NI CA L AN D FI NA NC IA L CO ST S D es cr ip tio n U ni ts P) D at a R em ar ks Ite m N o an d m et ho d of ca lc ul at io n 13 13 a 14 15 = 13 X 14 x R R or 13 a X 14 X R R Qu an titi es tre ate d for bo nin g or co nv ers ion int o pre ser ve s fro m 1J an ua ry to 19 .. (2) Qu an tit ies ac tua lly ob tai ne da fte rb on ing or co nv ers ion fro m 1J an ua ry to 19 .. (2) Fi xe d am ou nt fo rb on in g or co nv er sio n co sts (2) CO ST S OF BO NI NG OR CO NV ER SI ON IN TO PR ES ER VE S (2) to n n e s to n n e s u. a. /t o n n e n .c . 16 17 18 = 16 X 1 1 7 X R R Qu an titi es rem ov ed fro m sto rag ef rom 1J an ua ry to 19 .. Fi xe d am ou nt fo r co st s of re m ov el fr om st or ag e C O ST S O F R EM O V A L FR O M ST O R A G E to n n e s u. a. /t o n n e n .c . No L56/ 12 / 12 Official Journal of the European Communities 27 . 2 . 78 19 20 21 = = 19 + 20 L Ag gre ga te tot al sto ck sa tt he be gin nin g of ea ch mo nth Ag gr eg ate to tal sto ck sa st he en d of ea ch mo nth Av er ag e to ta ls to ck s fo ra ll m on th s Fi xe d am ou nt fo rp lac in g or ke ep in g in sto ra ge CO ST S O F PL A CI N G O R K EE PI N G IN ST O RA G E A I A ll to n n e s to n n e s to nn es /m on th u. a. /t o n n e n .c . n .c . 22 23 = 21 X 22 X 36 5 12 X R R 0. 08 FI N A N C IN G C O ST S A I A ll n .c . n .c . 24 = 7 X 21 X 12 . 25 n .c . 26 n .c . 27 n .c . 28 n .c . TO TA L TE CH N IC A L A N D FI N A N CI A L CO ST S n .c . 29 = 15 + 18 + 23 + 24 28 (*) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pl ac es . (a) D el et e w he re in ap pl ic ab le . M em be r St at e * P ro du ct N E T L O SS E S O F IN T E R V E N T IO N A G E N C IE S fr om 1 Ja nu ar y to 19 .. T A B L E C I  S U M M A R Y It em N o an d m et ho d of ca lc ul at io n D es cr ip tio n T ot al s (in na tio na l cu rr en cy ) R em ar ks 1 = 12 T ab le A II 2 = 29 T ab le B 2 L os se s on sa le s at 19 .. T ot al te ch ni ca l an d fi na nc ia l co st s at 19 .. 3= = 1 1 + 2 T O T A L 4 A pp ro pr ia tio ns ot he r th an th os e lis te d in lin e 9 of Fo rm A 5 = 3  4 P R O V IS IO N A L N E T L O SS E S A T 19 .. 6 Pr ov isi on al ne tl os se s up to th e en d of th e pr ec ed in g m on th 7= = 5 5  6 N et lo ss es fo r th e m on th of 19 .. 27 . 2 . 78 Official Journal of the European Communities No L 56 / 13 D at e, sta m p an d sig na tu re of ag en cy re sp on sib le No L 56/14 Official Journal of the European Communities 27 . 2 . 78 ANNEX IV STATEMENT OF CASH POSITION  SUMMARY on MEMBER STATE A. Liquid assets 1 . Liquid assets on 2 . Payments received Total A B. Expenditure Expenditure in the month of chargeable to EAGGF (Guarantee Section) (*) Total B C. Balance Available on A  B including : ( a) accounts provided for under Article 1 of Regulation ( b ) accounts of paying authorities Date, stamp and signature of competent authority (l) Itemized in column (a) of Annex V. A N N E X V M E M B E R S T A T E . ST A TE M EN T O F EX PE N D IT U R E A N D ES TI M A TE O F FI N A N C IA L R EQ U IR EM EN TS S U M M A R Y Ex pe nd itu re Es tim at e of fu tu re ex pe nd itu re Ex pe nd itu re in m on th of Pa yi ng au th or iti es of bo di es fr om to .. . T o ta l (l) W 5 (4) a (b ) c) (d ) e (f) = (c ) + (d ) + (e ) 27 . 2 . 78 Official Journal of the European Communities No L 56 / 15 T ot al D at e, st am p an d si gn at ur e of co m pe te nt au th or ity (!) Cu mu lat ive ex pe nd itu re fro m 1 Ja nu ar y, or fro m th e da te of ap pli ca tio n of Ar tic les 4 an d 5 of Re gu lat ion (E EC ) N o 72 9/ 70 ,t o th e en d of th e m on th of co lu m n (a ). (4) Es tim ate of ex pe nd itu re in th e m on th im m ed iat ely af ter th e m on th of co lu m n (a ). (3) Es tim at e of ex pe nd itu re in th e se co nd m on th af te rt he m on th of co lu m n (a ). (4) Es tim at e of ex pe nd itu re in th e th ird m on th af te rt he m on th of co lu m n (a ). A N N E X V I D ep ar tm en to r ag en cy w ith in th e m ea ni ng of A rti cl e 4 of Re gu la tio n (E EC ) N o 72 9/ 70 M em be r S ta te Y ea r P ro du ct T A B L E II a N E T L O SS E S IN 19 . A cc ou nt m ad e up to D EB IT (p ag e 1) No L 56/ 16 / 16 Official Journal of the European Communities 27 . 2 . 78 It em s It em N o U ni ts Q ua nt iti es an d am ou nt s (in un its ) (') A m ou nt s to be en te re d on de bi t si de (n .c .) R em ar ks (a ) (b ) (c ) (d ) (e ) (f) Q ua nt iti es ca rri ed ov er fro m pr ev io us ye ar V al ue of qu an tit ie s ca rri ed ov er Q ua nt iti es bo ug ht in du rin g ye ar V al ue of qu an tit ie s bo ug ht in 1 2 3 4 to n n e s n .c . to n n e s n .c .   TR A N SP O R T CO ST S (lu m p- su m s) 5 n .c . Q ua nt iti es br ou gh ti nt o sto ra ge du rin g ye ar Lu m p- su m co sts in re sp ec to fe nt ry in to sto ra ge E N T R Y C O S T S 6 7 8 = 6 X 7 X R R to n n e s u .a . n .c .  Q ua nt iti es re m ov ed fro m sto ra ge du rin g ye ar Lu m p- su m co sts in re sp ec to fr em ov al fr om st or ag e R E M O V A L C O S T S 9 10 11 = 9 X 10 X R R to n n e s u .a . n .c .  T o be ca rr ie d fo rw ar d n .c . ... (*) Q ua nt iti es to be ex pr es se d in to nn es to th re e de ci m al pl ac es ;t he un it am ou nt s ar e ex pr es se d in u. a. « D EB IT (p ag e 2) It em s It em N o U n it s Q ua nt iti es an d am ou nt s (in un its )( *) A m ou nt s to be en te re d on de bi t si de (n .c .) R em ar ks (a ) (b ) (c ) (d ) (e ) (f) C ar ri ed fo rw ar d n .c . to n n e s N um be ro ft on ne s pe r m on th or pe r da y of st or ag e L um p- su m st or ag e co st s S T O R A G E C O S T S 12 13 14 = 11 2 X 11 3 X R R u .a . n .c . 2 + 4 0- 08 FI N A N C IN G C O ST S 1 + 3 x 12 (a )x 12 15 n .c . 27 . 2 . 78 Official Journal of the European Communities No L 56/17 / 17 to n n e s 16 17 18 = 1 1 6 X 1 1 7 X R R Q ua nt iti es pr oc es se d Lu m p- su m pr oc es si ng co sts P R O C E S S IN G C O ST S u .a . n .c . P A C K A G IN G C O ST S 19 n .c . to n n e s 20 21 u .a . N um be ro ft on ne s pe rd eg re e of dr yi ng Lu m p- su m dr yi ng co sts D R Y IN G C O ST S 22 = 20 X 21 X R R n .c . T o be ca rr ie d fo rw ar d n .c . (*) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pl ac es ;t he un it am ou nt s ar e ex pr es se d m u. a. (a ) N um be ro ft on ne s pe rm on th als o fo rm ilk pr od uc ts an d be ef an d ve al . D EB IT (p ag e 3) It em s L in e N o U ni ts Q ua nt iti es an d am ou nt s (in un its ) (*) A m ou nt s to be en te re d on de bi t si de (n .c .) R em ar ks (a ) (b ) (c ) (d ) (e ) (f) C ar ri ed fo rw ar d ^ '' n .c . T E C H N IC A L D E N A T U R IN G C O ST S 23 n .c .  - T R A N S P O R T C O S T S 24 n .c .  Tr an sp or tc os ts re su lti ng fr om a tra ns fe r fr om on e M em be r St at e to an ot he r 25 n .c .  26 n .c .  T O T A L 27 n .c . No L 56/ 18 / 18 Official Journal of the European Communities 27 . 2 . 78 (*) Qu an tit ies to be ex pr es se d in to nn es to th re e de cim al pla ce s; th e un it am ou nt s ar e ex pr es se d in u. a. C R ED IT (p ag e 1) It em s L in e N o U ni ts Q ua nt iti es an d am ou nt s (in un its ) (') A m ou nt s to be en te re d on cr ed it si de (n .c .) R em ar ks (a ) (b ) (c ) (d ) (e ) (f) Q ua nt iti es di sp os ed of du rin g ye ar to n n e s n .c . Va lu e of qu an tit ie s di sp os ed of 1 2 3 4 Q ua nt iti es to be ca rri ed ov er to fo llo w in g ye ar to n n e s V al ue of qu an tit ie s to be ca rri ed ov er n .c . Q ua nt iti es lo st to n n e s 27 . 2 . 78 Official Journal of the European Communities No L 56/19 / 19 To le ra nc e m ar gi n to n n e s Q ua nt iti es no t fit fo r hu m an co ns um p ­ tio n (2) to n n e s Lossexceedingtolerancemargin 5 6 7 8 = (5  6) + 7 9 10 = 88 X 9 Q ua nt iti es ex ce ed in g to le ra nc e m ar gi n to n n e s A ss es sm en tp ric e n .c . To ta l va lu e of qu an tit ie s ex ce ed in g to le ra nc e m ar gi n n .c . T o be ca rr ie d fo rw ar d n .c . (M Q ua nt iti es to be ex pr es se d in to nn es to th re e de ci m al pl ac es . (2) O nl y be ef an d ve al . C R ED IT (p ag e 2) It em s L in e N o U ni ts Q ua nt iti es an d am ou nt s (in un its ) (J) A m ou nt s to be en te re d on cr ed it si de (n .c .) R em ar ks (a ) (b ) (c ) (d ) (e ) (f) C ar ri ed fo rw ar d n .c . _ A m ou nt s le vi ed as a re su lt of no n- ob se rv an ce of re gu la tio ns or co nt ra ct ua lp ro vi sio ns 11 n .c .  A m ou nt s fo r de pr ec ia tio n or lo ss of pr od uc ts ot he r th an th os e re fe rr ed to in lin e 10 12 n .c . O th er cr ed it ite m s (2) 13 n .c .  C R E D IT T O T A L 14 n .c .  I D E B IT T O T A L 15 n .c .  N et lo ss es or pr of its at 31 D ec em be r 19 .. (3) 16 = 14  15 n .c . I N et lo ss es or pr of its up to 30 N ov em be r 19 .. (3) 17 n .c . I N et lo ss es or pr of its fo rt he m on th of D ec em be r 19 .. (3) 18 = 16  17 n .c . l No L56/ 20 / 20 Official Journal of the European Communities 27.2.78 (*) Q ua nt iti es to be ex pr es se d in to nn es to th re e de ci m al pl ac es . (2) A nn ex de ta ils of ca lc ul at io ns . (3) D el et e w he re in ap pr op ria te .